Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 a)  Regarding claims 5, 14 the claim recites " adjusting operation parameters of the at least two groups of operation parameters ” the terminology is unclear and the use of this phrase which renders the claim indefinite because it is not clear  as claim 1 recites “ confirming one of the at least two groups of operation parameters… starting the application .. according to one confirmed group of operation parameters”, Specifically it is not clear whether it is adjusting operation parameters of one of the at least two groups of operation parameters or not. Further the specification discloses “When the execution module 1003 determines that the operation efficiency of the application "Al" is 
 Examiner interprets as “adjusting a parameter of one of at least two groups of operation parameters” as recited in the specification document. 

 
Claim Rejections - 35 USC § 103
    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 1, 2, 9, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S Patent 9,838,971; hereinafter “Liu”; in view of Spitzer et.al. (U.S Patent Application Publication 2016/0291989; hereinafter “Spitzer”)
         Regarding claims 1, 9, 18, Liu discloses, an operation parameter configuration method comprising: 
configuring at least two groups of operation parameters of an application [“Volume, Brightness, processing speed “, Fig.2; “the platform (110) may comprise various settings that are adjustable, with the adjustment affecting execution of an application and associated application usability.  For example, in one embodiment, the (i.e different operation parameters for an application)], the at least two groups of operation parameters comprising a group of default operation 5parameters[ “the first application (130) has an associated set of first settings (134), and the second application (140) has an associates set of second settings (144). The settings are generally specific to the associated application…”, ; col 4 lines 47-60; “…More specifically, the data structure may include an array of values for each of the adjustable components with respect to execution of an application.”; col 5 lines 15-20;Fig.1 ( configuring initial or default settings for the associated applications)] and a group of optimal operation parameters [“the satisfaction module compiles historical usage data, assesses an optimal setting configuration for each application, and conveys the configuration to one or more of the application settings”, col 1 lines 60-65; “The adjustment module (162) functions to identify adjustable settings on an application basis.  ..For example, different applications and associated components may have adjustable settings that directly correlate to power consumption, and in one embodiment are referred to as power settings.  …The consumption module (164) measures application activity and associated power consumption.  The satisfaction module (166) assesses an optimal settings configuration for each application, wherein the settings include adjustable configurations such as screen brightness, screen contrast, graphic definition, color settings, sound volume,” col 6 lines 26-55
 (i.e adjusting the settings of various parameters based on the usage for optimal power corresponds to the optimal operation parameters)]; 
       wherein, the group of optimal operation parameters is calculated according to a history of execution of the application in the foreground of the electronic device[“  The program code is executable by a processing unit to: operate two or more applications on a computer device, track historical usage data, identify adjustable hardware settings, measure power consumption of each application, compile historical usage data, assess an optimal configuration setting for each application, and convey the optimal configuration setting to one or more application settings”, col 2, lines 5-12;  
 “More specifically, the analysis at step (308) assesses the power consumed on an application basis, including identification of usage of the platform components that are attributable to the power consumption. In one embodiment, the assessment at step (308) may include power attributable to the operating system. …the background module analyzes prior power consumption usage, attribution of the consumption to adjustable and fixed platform components, and power consumption trends over a defined period of time”, ;col 7 lines 5-40; col 1  lines 60-65; “the satisfaction module (166) may assess an optimal power configuration for each application, whether operating in the background or foreground. Operation of applications change over time. ..” Col 6 lines 43-67; (i.e. calculating optimal settings based on the history of usage)]. 
       However Liu does not expressly disclose detecting a startup signal of the application in real time, confirming one of the at least two groups of operation parameters according to the startup signal of the application, starting the application in a 
   In the same field of endeavor (e.g. optimizing the user experience by providing a notification that optimal game settings are available when a gaming application is invoked for the first time), Spitzer teaches,
detecting a startup signal of the application in real time [“Optimizing management module 400 includes a gaming application detector 430 that is configured for discovering when an application is being invoked for the first time, sometime after the application has been installed.”, 0043; “..On the other hand, if the chance to use optimal settings has not been previously addressed, then the gaming application is being invoked for the first time, and the method proceeds to 620...”, 0056]; 
confirming one of the at least two groups of operation parameters according to the startup signal of the application [0045; “settings include anti-aliasing, ambient occlusion, anisotropic filtering, bullet decals, depth of field, frame rate, resolution, texture quality, etc. These settings are determined through extensive testing of the gaming application as executed under various hardware and/or software configurations.  ...” 0035; (i.e the different parameters); “(e.g., presented to the user and either accepted for optimization or declined to use default settings”, 0056; the user is given an opportunity to apply optimal settings to a computing device that is configured to execute and display the newly discovered gaming application. The user elects to optimize the computing device, and enables the delivery of an instruction to optimize the computing device. In one implementation, a pop-up notification appears (e.g., "Optimal Game Settings Are Available. Enter CTRL+F6 to Apply Settings"), and once the user enters (i.e confirming to use optimized settings)]; and 
starting the application in a foreground of the electronic device according to one 10confirmed group of operation parameters [“the user is given an opportunity to apply optimal settings to a computing device that is configured to execute and display the newly discovered gaming application. “, 0049; “At 675, the gaming application is restarted, so that the user is able to enjoy the game with a computing device that is configured with the most optimal settings for that gaming application. In that manner, the best gaming experience is provided to the user. ”, 0061]; 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liu with Spitzer. Spitzer’s teaching of presenting an option to use optimized settings would substantially enhance the user experience and improve performance of Liu’s system by implementing the pre-defined optimal settings when the application is invoked for the first time. 
Regarding claims 2, 10 Liu discloses, wherein the group of optimal operation parameters is calculated according to an average value of the operation 15parameters[ “Average”Fig.2 ]according to the history of execution of the application in the foreground of the electronic device[ col 2, lines 5-12;  col 7 lines 5-40; col 1  lines 60-65; Col 6 lines 43-67] a largest value of the operation parameters [ “Maximum”, Fig.2]according to the history of execution of the application in the foreground of the electronic device, or a .  

   Claims 4,  13are rejected under 35 U.S.C. 103 as being unpatentable over Liu  in view of Spitzer  as applied to claims 1, 9 further in view of  Liu (U.S Patent Application Publication 2012/0258722)

Regarding claims 4, 13, Liu discloses the limitations outlined in claim 1. Liu also discloses switching the application from the foreground to a background of the electronic device [col 6 lines 52-66], the group of default operation parameters.  [col 5 lines 15-20]
Spitzer teaches the limitations outlined in claim 1. 
However Liu, Spitzer does not expressly disclose switching the application from the foreground to a background of the electronic device in response to a switching signal; and running the application in the background according to a portion of the group of default operation parameters.  
 In the same field of endeavor (e.g. resource allocation method and a resource allocation device for foreground switch of a JAVA2 application to release the resources in an uninterrupted manner when switching from foreground to background), Liu teaches 
switching the application from the foreground to a background of the electronic device in response to a switching signal [“a JAVA game is operated.  A complex online game requires the network to keep uninterrupted, and the CPU occupancy rate is very ( i.e when the application switched to the background  the resources utilized by the application during  the initial / foreground operation  are partially used . Therefore utilizing a portion of the default parameters).]
 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liu in view of Spitzer with Liu. Liu’s teaching of releasing partial resources when switching the .
   
 Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu  in view of Spitzer  as applied to claims 1, 9 further in view of  Ofek (U.S Patent Application Publication 2013/0278224)
Regarding claims 5, 14 ,Liu discloses adjusting operation parameters of the at least two groups of operation parameters when the application is running in the foreground [ col 6 lines 27-45] and the limitations outlined in claim1.
 Spitzer teaches the limitations outlined in claim 1.
However Liu, spritzer does not expressly disclose Spitzer detecting an operation efficiency of the application, and adjusting operation parameters of the at least two groups of operation parameters of the application when the operation efficiency of the application is less than or equal to a predetermined value until the operation efficiency of the application is greater than the predetermined value.

  detecting an operation efficiency of the application and adjusting operation parameters of the application when the operation efficiency of the application is less than or equal to a predetermined value until the operation efficiency of the application is greater than the predetermined value[ “[“ operating parameters may be voltage levels, current levels, power levels, energy levels, stored digital or analog values, switch 
 However Ofek does not expressly disclose adjusting the operation parameters until the operation efficiency of the application is greater than the predetermined value.

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ofek to adjust the operation parameters until the efficiency of the application is greater than the predetermined value. As ofek teaches adjusting the operation parameters in an order to 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liu in view of Spitzer with Ofek. Ofek’s teaching of determining optimal operating parameters corresponding to optimal power conversion efficiency will substantially improve Liu in view of Spitzer’s system to maintaining operating factors/conditions and execute the application with maximum efficiency by adjusting the settings within acceptable respective thresholds.
  
Claims 6-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Spitzer as applied to claims 1, 9 further in view of Huang et.al. (U.S Patent Application Publication 2014/0137080; hereinafter “Huang”; Reference cited by the applicant)
Regarding claims 6, 15 Liu, Spitzer discloses the limitations outline in claim 1. 

However Liu, Spitzer does not expressly disclose sending the operation parameters of the application run in the foreground of the 5electronic device to a server. 
In the same field of endeavor (e.g. providing optimized configuration settings based on the performance of the application with respect to an user’s behavior and device parameter), Huang teaches,

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liu in view of Spitzer with Huang. Huang’s teaching of  al webserver providing optimization data to a user device based on the device parameters and user’ behavior associated to an application will substantially improve Liu in view of Spitzer’s system to provide  optimized data for plurality of  applications executing of different mobile platform .

Regarding claim 7, 16, Huang teaches obtaining, by the server, the operation parameters of the application running in the foreground of the electronic device [0022; 0026]; 
storing the operation parameters of the application running in the foreground of the 10electronic device [“...Web server 220 (e.g., data manager 620) may receive user device data associated with particular applications and store the user device data in 
calculating the group of optimal operation parameters according to the operation parameters of the application running in the foreground of the electronic device [“web server (e.g., data manager 620) may receive requests for user device information from developer devices 240.  Based on an account and application associated with the request, web server 220 may provide user device data to developer device 240… For example, a third-party developer for a particular application may provide settings to adjust the screen scrolling speed and/or waiting thread queue size for a particular make/model of user device 100”; “Process 900 may include receiving optimized configuration settings (block 960), storing the optimized configuration settings (block 970), and forwarding the optimized configuration settings to a user device (block 980).  For example, web server 220 (e.g., data manager 620) may receive configuration optimization data from developer device 240 and store the optimization data “, 0070.  
Regarding claim 8, 17 Huang teaches , obtaining, by the server, the operation parameters of the application running in the 15foreground of a plurality of electronic devices[“…there may be hundreds or thousands of user devices 100 and/or developer devices 240”, 0031]; storing the operation parameters of the application running in the foreground of the plurality of electronic devices; and calculating the group of optimal operation parameters according to the operation Page 23 of 29parameters of the application running in the foreground of the plurality of electronic devices[ “… For example, data manager 620 may receive user device data associated with a particular application and store the user device data in database 230.  Data manager 620 may receive requests for user  
 Allowable Subject Matter
     Claims 3, 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maity et al., U.S Patent Application Publication 2015/0100801, teaches a method to predicatively manage power consumption on a computer based on user category
Liu. U.S Patent Application Publication 2017/0199745, teaches intelligent device control technology, and, more particularly, to a multimode startup method for intelligent device and the system thereof. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/Examiner, Art Unit 2187